Name: 2010/714/: Commission Decision of 25Ã November 2010 amending Decision 2004/4/EC authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt (notified under document C(2010) 8185)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agricultural policy;  Africa;  agricultural activity;  plant product
 Date Published: 2010-11-26

 26.11.2010 EN Official Journal of the European Union L 310/14 COMMISSION DECISION of 25 November 2010 amending Decision 2004/4/EC authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt (notified under document C(2010) 8185) (2010/714/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 16(3) thereof, Whereas: (1) Under Commission Decision 2004/4/EC (2), tubers of Solanum tuberosum L., originating in Egypt, must not in principle be introduced into the Union. In line with a possibility to derogate from that Decision, the entry of such tubers into the Union was permitted from pest-free areas and subject to specific conditions in previous years, including the 2009/2010 import season. (2) During the 2009/2010 import season, only one interception of Pseudomonas solanacearum (Smith) Smith was recorded in the Union. (3) As requested by Egypt, and in the light of the information provided by it, the Commission has established that the risk of spreading Pseudomonas solanacearum (Smith) Smith with the entry into the Union of tubers of Solanum tuberosum L. from pest-free areas of Egypt has been sufficiently mitigated, provided that the specific conditions indicated in Decision 2004/4/EC are satisfied. (4) The entry into the Union of tubers of Solanum tuberosum L., originating in pest-free areas of Egypt, should therefore be permitted for the 2010/2011 import season. (5) Decision 2004/4/EC established that it had to be reviewed by 30 September 2010. In light of the above findings, the deadline for the review should be extended. (6) Decision 2004/4/EC should be therefore amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/4/EC is amended as follows: 1. in Article 2(1), 2009/2010 is replaced by 2010/2011; 2. in Article 4, 31 August 2010 is replaced by 31 August 2011; 3. in Article 7, 30 September 2010 is replaced by 30 September 2011; 4. the Annex is amended as follows: (a) in point 1(b)(iii), 2009/2010 is replaced by 2010/2011; (b) in the second indent of point 1(b)(iii), 1 January 2010 is replaced by 1 January 2011; (c) in point 1(b)(xii), 1 January 2010 is replaced by 1 January 2011. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 November 2010. For the Commission John DALLI Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 2, 6.1.2004, p. 50.